James R. Cooper, Judge. The appellant in this criminal case was charged with committing the offense of murder in the first degree by stabbing Joseph Allen Franklin to death with a knife. After a jury trial, he was found guilty of murder in the second degree, fined in the amount of $12,500.00, and sentenced to twenty years in the Arkansas Department of Correction. From that conviction, comes this appeal. For reversal, the appellant contends that the trial court erred in permitting rebuttal witnesses called by the State to testify concerning the character and reputation of the appellant for carrying weapons. We find no error, and we affirm. The record shows that the appellant relied on the defense of justification at trial, and produced evidence to show that the victim was an aggressive person who was the aggressor in the incident which resulted in his death. After the appellant rested his case at trial, the State called two rebuttal witnesses. The first witness, Belinda Norman, testified that she had personal knowledge that the appellant carried a pocketknife. The appellant failed to object to this testimony. Subsequently, the State asked Marty Stewart whether he had personal knowledge of the appellant ever carrying a weapon. Mr. Stewart answered that he had seen the appellant carrying “a knife that he always has in his pocket.” Reduced to its essential terms, the appellant’s argument is that evidence of his character and reputation should not have been admitted at all because the appellant never put his character and reputation in issue. We disagree with the appellant’s argument because the record before us indicates that the appellant did, in fact, put his character and reputation in issue by testifying that “I usually don’t even carry a knife.” Arkansas Rule of Evidence 404(a)(1) provides that evidence of a person’s character or a trait of his character is not admissible for the purpose of proving that he acted in conformity therewith on a particular occasion, except for evidence of a particular trait of his character offered by an accused, or by the prosecution to rebut the same. In the case at bar, the appellant put his character and reputation for peacefulness in issue by testifying that he usually did not even carry a knife. See Rowdean v. State, 280 Ark. 146, 655 S.W.2d 413 (1983). Given the appellant’s testimony, we cannot say that the trial court erred in permitting the rebuttal testimony offered by the State, and we affirm. Affirmed. Pittman, Mayfield and Rogers, JJ., dissent.